Title: To George Washington from William Livingston, 14 April 1778
From: Livingston, William
To: Washington, George



Dear Sir
Princeton [N.J.] 14 April 1778

I have your Excellency’s favour of the 11th. Rather than not have an early Campaign, I quite approve of the Resolution of Congress of the 4th instant, & whatever proportion of the 5000 you shall call for, out of this State, I will use my best Endeavours to muster.
I send this by one Ernest lately of the State of New york, a most unfortunate honest man, who has been driven at least three times from his different habitations with the loss of his property. I know the delicacy of Recommendations, but there are so many without merit who eat the bread of the public, that if any thing could be done for those poor objects who have been ruined on account of their Whiggism in a

way in which they could render proportionable Service to their Country, I know your Benevolence requires no Arguments to excite your Exertions. He is on his way to Congress to the New york Delegates. I am with the greatest respect Dear Sir Your most humbl. Sr.

Wil: Livingston

